Digitally signed by
                                                                                 Reporter of Decisions
                                Illinois Official Reports                        Reason: I attest to the
                                                                                 accuracy and
                                                                                 integrity of this
                                                                                 document
                                       Appellate Court                           Date: 2017.01.11
                                                                                 11:49:10 -06'00'




                 Foster v. Hillsboro Area Hospital, Inc., 2016 IL App (5th) 150055



Appellate Court            DANNY FOSTER and KATHLEEN FOSTER, Plaintiffs-
Caption                    Respondents, v. HILLSBORO AREA HOSPITAL, INC., LAUREL
                           KIETZMAN, M.D., ARTHUR SIPPO, M.D., ARTHUR C. SIPPO,
                           M.D., MPH, LLC, BRANDON WYNN, D.O., CLINICAL
                           RADIOLOGISTS,       S.C.,  BARBARA       MULCH,  M.D.,
                           SPRINGFIELD CLINIC, LLP, and ILLINOIS EMERGENCY
                           PHYSICIANS, LLP, Defendants-Petitioners.



District & No.             Fifth District
                           Docket No. 5-15-0055


Filed                      November 10, 2016



Decision Under             Appeal from the Circuit Court of Madison County, No. 14-L-530; the
Review                     Hon. William A. Mudge, Judge, presiding.



Judgment                   Affirmed.


Counsel on                 Brad A. Elward, of Heyl, Royster, Voelker & Allen, of Peoria, and
Appeal                     Richard K. Hunsaker and Ann C. Barron, of Heyl, Royster, Voelker &
                           Allen, of Edwardsville, for petitioner Hillsboro Area Hospital, Inc.

                           Kim Jansen, of Hinshaw & Culbertson, LLP, of Chicago, and Terese
                           A. Drew, of Hinshaw & Culbertson, LLP, of St. Louis, Missouri, for
                           petitioners Illinois Emergency Physicians, LLP, Laurel Kietzman,
                           Arthur C. Sippo, M.D., MPH, LLC, and Arthur Sippo.
                              Ted W. Dennis, of Freeark, Harvey & Mendillo, P.C., of Belleville,
                              for petitioners Clinical Radiologists, S.C., and Brandon Wynn.

                              James E. Neville and Derek J. Siegel, of Neville, Richards & Wuller,
                              LLC, of Belleville, for other petitioners.

                              Georgiann Oliver and Eric C. Young, of Joley, Oliver & Beasley,
                              P.C., of Belleville, and Burton M. Greenberg, of St. Louis, Missouri,
                              for respondents.



     Panel                    JUSTICE CATES delivered the judgment of the court, with opinion.
                              Presiding Justice Schwarm and Justice Goldenhersh concurred in the
                              judgment and opinion.


                                                OPINION

¶1        The plaintiffs, Danny Foster and Kathleen Foster, brought a multi-count, medical
       negligence complaint in the circuit court of Madison County against the defendants, Hillsboro
       Area Hospital, Inc., Laurel Kietzman, M.D., Arthur Sippo, M.D., Arthur C. Sippo, M.D.,
       MPH, LLC, Brandon Wynn, D.O., Clinical Radiologists, S.C., Barbara Mulch, M.D.,
       Springfield Clinic, LLP, and Illinois Emergency Physicians, LLP. All defendants, except Dr.
       Wynn and Clinical Radiologists, S.C., moved to transfer the action to Montgomery County
       under the doctrine of intrastate forum non conveniens. Following a hearing, the circuit court
       denied the motions to transfer.
¶2        The defendants filed a petition for leave to appeal pursuant to Illinois Supreme Court Rule
       306(a)(2) (eff. July 1, 2014). Initially, this court denied the petition. Thereafter, the Illinois
       Supreme Court issued a supervisory order directing this court to vacate its order and to
       consider the matter on the merits. Pursuant to the supervisory order, we vacated our previous
       order and allowed the defendants’ petition. For reasons that follow, we affirm.

¶3                          BACKGROUND AND PROCEDURAL HISTORY
¶4                                      The Plaintiffs’ Complaint
¶5         On April 4, 2014, the plaintiffs, Danny Foster and Kathleen Foster, filed a medical
       negligence complaint in the circuit court of Madison County. The following factual allegations
       are set forth in the complaint.
¶6         On June 22, 2012, Danny went to see his primary care physician, Dr. Barbara Mulch, at the
       Springfield Clinic in Hillsboro, Illinois. Danny complained of abdominal pain and cramping.
       Dr. Mulch conducted an evaluation and ordered an abdominal computerized tomography (CT)
       scan. The CT scan was performed on June 27, 2012, at the Hillsboro Area Hospital. Dr.
       Brandon Wynn, a radiologist employed by Clinical Radiologists, S.C., interpreted the scan and


                                                   -2-
       prepared a report of his findings. In his report, he did not mention whether a gastric ulcer was
       evident on the CT scan.
¶7         Danny continued to have abdominal symptoms, so he returned to Hillsboro Area Hospital
       on June 28, 2012. Danny was seen by Dr. Laurel Kietzman, the attending physician in the
       emergency department. Dr. Kietzman evaluated Danny, but she did not review his CT scan or
       order any other diagnostic tests. After conferring with Dr. Mulch, Dr. Kietzman discharged
       Danny. The next day, Danny saw Dr. Mulch at her office in Hillsboro. Dr. Mulch did not order
       any additional tests and did not diagnose Danny’s gastric ulcer during that visit. Throughout
       the next two weeks, Danny’s abdominal pain “continued and intensified.” On July 9, 2012,
       Danny returned to the emergency department at Hillsboro Area Hospital. Danny was evaluated
       by Dr. Arthur Sippo. Dr. Sippo discharged Danny without conferring with Dr. Mulch, without
       reviewing the CT scan, and without ordering additional diagnostic testing.
¶8         On July 10, 2012, Danny presented to the emergency department at St. Francis Hospital in
       Litchfield, Illinois, with continuing complaints of abdominal pain. A CT scan of Danny’s
       abdomen revealed a large, perforated gastric ulcer. Danny was immediately transferred by
       helicopter to St. John’s Hospital in Springfield, Illinois. Danny underwent surgery, and he
       remained hospitalized at St. John’s Hospital for an extended period of time.
¶9         The complaint alleges that the defendants failed to diagnose and properly treat Danny’s
       gastric ulcer and that Danny suffered permanent injuries and damages as a direct and
       proximate result of the various negligent acts or omissions of the defendants. The complaint
       also includes a claim on behalf of Danny’s wife, Kathleen, for loss of consortium.

¶ 10                                  Forum Non Conveniens Motions
¶ 11       On May 12, 2012, Dr. Mulch and Springfield Clinic filed a motion, with attachments, to
       transfer the case from Madison County to Montgomery County based on the doctrine of forum
       non conveniens. Ultimately, each of the defendants, except Dr. Wynn and Clinical
       Radiologists, S.C., either filed a motion to transfer, or joined in the motion filed by Dr. Mulch
       and Springfield Clinic. The moving defendants argued that Montgomery County was a more
       convenient forum for the litigation because the events giving rise to the action occurred in
       Montgomery County and because most of the defendants and witnesses resided in or near
       Montgomery County. They also argued that the plaintiffs’ choice of forum was entitled to little
       or no deference because it was neither the plaintiffs’ home forum, nor the forum where the
       cause of action arose. Some of the defendants filed affidavits in support of their respective
       motions to transfer. In addition, several defendants filed answers to forum interrogatories
       propounded by the plaintiffs.
¶ 12       The plaintiff filed responses in opposition to the motions to transfer and attached
       supporting documents, including discovery responses from the defendants. The plaintiffs
       argued that the moving defendants failed to meet their respective burdens to show that the
       plaintiffs’ chosen forum was inconvenient for that defendant and that another forum would be
       more convenient for all parties. The plaintiffs further argued that the defendants failed to show
       that the relevant public- and private-interest factors strongly favored transfer of the case from
       Madison County to Montgomery County.




                                                   -3-
¶ 13                            Supporting Affidavits and Discovery Requests
¶ 14        As noted above, the parties attached affidavits, discovery responses and other documents
       in support of their respective submissions. In response to the plaintiffs’ interrogatories, Dr.
       Mulch stated that she resides and practices medicine in Montgomery County and that she is a
       partner in Springfield Clinic, LLP. She noted that Springfield Clinic has offices in
       Montgomery County and Sangamon County. As a partner, Dr. Mulch attends bimonthly
       business meetings at Springfield Clinic’s offices in Sangamon County. Dr. Mulch further
       stated that she only sees patients in Montgomery County. Dr. Mulch provided her patient
       hours. Her office is open from 7 a.m. to 5 p.m. on Monday and Friday, from 8 a.m. to 5 p.m. on
       Tuesday and Wednesday, and from 8 a.m. to 6 p.m. on Thursday, with additional hours on
       Saturday.
¶ 15        Dr. Mulch filed an affidavit stating that it is more convenient for her to testify or appear in
       Montgomery County than Madison County, that she resides and works as a treating physician
       in Montgomery County, and that if she were compelled to testify in Madison County, rather
       than Montgomery County, she would be “forced to take more time off work and see less
       patients.” Dr. Mulch further stated that she treated Danny Foster in Montgomery County, that
       any evidence located at Springfield Clinic is more easily accessed from Montgomery County
       than Madison County, and that her “job functions as a partner in Springfield Clinic would be
       interrupted” if she were forced to testify or appear in Madison County.
¶ 16        Springfield Clinic, LLP, is an Illinois LLP that operates a multi-specialty clinic in order to
       serve the health care needs of patients throughout central Illinois by providing a
       comprehensive network of medical offices throughout the central Illinois region. The main
       office is located in Springfield, Illinois, in Sangamon County. As a part of its very limited
       responses to discovery requests from the plaintiffs, the Springfield Clinic produced
       information from its web site, which revealed that the Springfield Clinic medical specialists
       travel to more than 40 remote central Illinois locations as part of an outreach program. The
       website further indicates that the goal of the Springfield Clinic is to deliver the same high
       quality care found in Springfield to patients closer to their homes. While Springfield, Illinois,
       serves as the hub for its operations, the Springfield Clinic also offers medical care at 11
       different satellite offices in several surrounding communities, including the office in Hillsboro,
       Illinois. Springfield Clinic is affiliated with hundreds of clinicians, most of whom had no
       involvement with Danny Foster’s care and treatment. Springfield Clinic indicated that many of
       its physicians and clinicians are board certified, and many of its services are nationally
       accredited. Although the Springfield Clinic objected to almost every interrogatory posed by
       the plaintiffs, the discovery did indicate that the Springfield Clinic does not provide services in
       Madison County, and has no affiliations with health care services in Madison County. Notably,
       the Springfield Clinic stated that it operates an electronic medical record system and that all of
       Danny Foster’s records are maintained in its system in Montgomery County and/or Sangamon
       County.
¶ 17        Clinical Radiologists, S.C., is an Illinois corporation with offices in Springfield and
       Quincy. According to its discovery responses, Clinical Radiologists had a contract with
       Hillsboro Area Hospital in June 2012. Under the terms of the contract, Clinical Radiologists
       provided “on-site” radiologists and teleradiology services. Teleradiology services allow
       radiologists to interpret radiological scans from remote locations. At the time of these events,
       Clinical Radiologists had more than 73 board certified physicians under contract. It provided

                                                    -4-
       radiologists to staff several health care facilities, including St. Anthony’s Health Center and
       Imaging Center. St. Anthony’s and the Imaging Center are located in Madison County, Illinois.
       At least two physicians employed by Clinical Radiologists reside in Madison County. None of
       the radiologists in Madison County provided any medical care or treatment to Danny Foster.
¶ 18       Dr. Wynn resides in Chatham, Sangamon County, Illinois. According to discovery
       responses, Dr. Wynn was an employee of Clinical Radiologists at the time he reviewed and
       interpreted Danny Foster’s CT scan. Dr. Wynn is currently an employee and a shareholder of
       Clinical Radiologists. Dr. Wynn works out of a number of medical centers, including Hillsboro
       Area Hospital. He has, on rare occasion, provided radiological services out of facilities at
       St. Anthony’s Health Center and the Imaging Center in Madison County. Dr. Wynn interprets
       radiology images both on site and from remote locations.
¶ 19       Illinois Emergency Physicians (IEP) is a limited liability partnership with its primary
       office located in Traverse City, Michigan. IEP provides physicians to staff hospital emergency
       departments, and urgent care centers on a contract basis. It also provides hospitalists on a
       contract basis. At the time of these events, IEP had a contract with Hillsboro Area Hospital.
       According to the terms of the contract, IEP agreed to staff Hillsboro Area Hospital’s
       emergency department with qualified physicians 24 hours a day, 7 days a week. The contract
       also required IEP to provide the Hospital with the hardware and software necessary to operate
       the emergency department’s charting system, known as the “QualChart System.” IEP was
       required to provide computers, printers, modems, and other equipment as necessary to operate
       the medical record charting system. Any equipment placed by IEP remained the property of
       IEP. According to documents provided by the plaintiffs, IEP was not a stranger to the Madison
       County courthouse, as it regularly filed lawsuits in the circuit court of Madison County against
       Madison County residents.
¶ 20       Dr. Sippo is a resident of Madison County. According to discovery responses, Dr. Sippo
       was an independent contractor and physician partner with IEP when he evaluated Danny
       Foster at Hillsboro Area Hospital. Dr. Sippo had been assigned by IEP to staff the Hillsboro
       Area Hospital’s emergency department under the contract between IEP and Hillsboro Area
       Hospital. Dr. Sippo is no longer affiliated with IEP. He has medical practices in Shelby County
       and St. Clair County. Dr. Sippo also has a consulting business, Arthur C. Sippo, M.D., MPH,
       LLC, through which he provides expert testimony on life expectancy, typically in asbestos
       cases, pending in Madison County. The registered agent for the LLC is in Madison County.
¶ 21       Dr. Kietzman is a resident of Wheaton, Du Page County, Illinois. At the time Dr. Kietzman
       evaluated Danny Foster, she was a physician partner with IEP. In discovery responses, Dr.
       Kietzman indicated that from May 31, 2012, through July 28, 2012, she worked a total of seven
       shifts in the emergency department at Hillsboro Area Hospital. After July 29, 2012, she
       stopped working at that hospital. Dr. Kietzman no longer has a relationship with Illinois
       Emergency Physicians, LLP. She currently practices medicine in Aurora, Illinois. Dr.
       Kietzman indicated that if she was involved in a trial in Madison County, she would not be able
       to work any shifts for her full time job in Aurora, Illinois, and that this would significantly
       impact her practice. Dr. Kietzman also provided an affidavit stating that travel to Madison
       County would cause a greater hardship than travel to Montgomery County, as her only viable
       travel option to either county is by car, and that the longer commute to Madison County would
       “impede” her ability to “fulfill professional obligations to her patients and employer.”


                                                  -5-
¶ 22       Hillsboro Area Hospital is located in Montgomery County. In its answers to
       interrogatories, Hillsboro Area Hospital stated that it has contracts with third parties who
       arrange for physicians, nurses, and other medical personnel to provide care and treatment for
       persons seen or admitted at the Hospital. At the time of these events, Hillsboro Area Hospital
       had contracts with Illinois Emergency Physicians, LLP, Clinical Radiologists, and Empire
       Medical Staffing, LLC. Hillsboro Area Hospital also filed the affidavit of Angela Dugan,
       director of case management for Hillsboro Area Hospital. In the affidavit, Ms. Dugan
       identified six potential employees who might be called as witnesses in the case. Of these
       potential witnesses, one resides in Bond County, one resides in Sangamon County, and four
       reside in Montgomery County. Ms. Dugan also stated that for those employees of Hillsboro
       Hospital “who may or will be called as a witness in this matter, it will be easier for them to
       appear at a deposition or trial in Hillsboro, Montgomery County, Illinois so as to lessen the
       disruption of their work schedule and any personal commitments and to lessen the staffing
       demands on Hillsboro Area Hospital.”
¶ 23       A hearing was held on September 30, 2014. Following the arguments of counsel, the trial
       court granted the parties time to supplement their pleadings and took the matter under
       submission. On January 8, 2015, the trial court issued a written order, denying the defendants’
       motions to transfer based on forum non conveniens. This appeal followed.

¶ 24                                             ANALYSIS
¶ 25        Forum non conveniens is an equitable doctrine founded in considerations of fundamental
       fairness and sensible and effective judicial administration. Langenhorst v. Norfolk Southern
       Ry. Co., 219 Ill. 2d 430, 441, 848 N.E.2d 927, 934 (2006). The doctrine allows a circuit court to
       decline jurisdiction and transfer an action when it appears that another forum can better serve
       the convenience of the parties and the ends of justice. First America Bank v. Guerine, 198 Ill.
2d 511, 515, 764 N.E.2d 54, 57 (2002). A trial court is vested with considerable discretion in
       determining whether to grant or deny a forum non conveniens motion, and its ruling will not be
       reversed unless it can be shown that the court abused its discretion in balancing the relevant
       public- and private-interest factors. Langenhorst, 219 Ill. 2d at 442, 848 N.E.2d at 934. A court
       abuses its discretion when no reasonable person would take the view adopted by the trial court.
       Langenhorst, 219 Ill. 2d at 442, 848 N.E.2d at 934. That said, our supreme court has repeatedly
       reminded us that a trial court’s discretionary power under the forum non conveniens doctrine
       should be exercised only in exceptional circumstances when the interests of justice require a
       trial in a more convenient forum. See Langenhorst, 219 Ill. 2d at 442, 848 N.E.2d at 934;
       Guerine, 198 Ill. 2d at 515, 764 N.E.2d at 57; Torres v. Walsh, 98 Ill. 2d 338, 346, 456 N.E.2d
601, 605 (1983).
¶ 26        In considering a forum non conveniens issue, the trial court must evaluate the total
       circumstances of the case and consider all relevant private- and public-interest factors, without
       emphasizing any single factor. Langenhorst, 219 Ill. 2d at 443, 848 N.E.2d at 935. The
       private-interest factors are not weighed against the public-interest factors, and each case must
       be considered on its own unique facts. Langenhorst, 219 Ill. 2d at 444, 848 N.E.2d at 935.
¶ 27        Factors of private interest include: (1) the convenience of the parties, (2) the relative ease
       of access to sources of testimonial, documentary, and real evidence, and (3) all other practical
       considerations that make the trial of a case easy, expeditious, and inexpensive. Langenhorst,
219 Ill. 2d at 443, 848 N.E.2d at 935; Guerine, 198 Ill. 2d at 516, 764 N.E.2d at 58. Factors of

                                                    -6-
       public interest include: (1) the interest in deciding controversies locally, (2) the unfairness of
       imposing the expense of a trial and the burden of jury duty on residents of a forum with little
       connection to the litigation, and (3) the administrative difficulties presented by adding
       litigation to already congested court dockets. Langenhorst, 219 Ill. 2d at 443-44, 848 N.E.2d at
       935; Guerine, 198 Ill. 2d at 517, 764 N.E.2d at 58. The defendant has the burden to show that
       the balance of relevant private- and public-interest factors strongly favors transfer to another
       forum. Langenhorst, 219 Ill. 2d at 444, 848 N.E.2d at 935. The defendant must show that the
       plaintiff’s chosen forum is inconvenient to the defendant, and that another forum is more
       convenient to all parties. Langenhorst, 219 Ill. 2d at 444, 848 N.E.2d at 935; Guerine, 198 Ill.
2d at 518, 764 N.E.2d at 59.
¶ 28        A further consideration in the forum analysis is the deference owed to a plaintiff’s choice
       of forum. Guerine, 198 Ill. 2d at 517, 764 N.E.2d at 58. The plaintiff has a substantial interest
       in selecting the forum where his rights will be vindicated, and the plaintiff’s choice of forum
       should rarely be disturbed unless other factors strongly favor transfer. Guerine, 198 Ill. 2d at
       517, 764 N.E.2d at 58. A plaintiff’s choice of forum is given somewhat less deference when
       the plaintiff chooses a forum other than his home forum or the location where some part of the
       action arose. Langenhorst, 219 Ill. 2d at 448, 848 N.E.2d at 938; Guerine, 198 Ill. 2d at 517,
764 N.E.2d at 59. But less deference does not mean no deference. Langenhorst, 219 Ill. 2d at
       448, 848 N.E.2d at 938. As previously noted, the defendant bears the burden to show that the
       plaintiff’s chosen forum is inconvenient to the defendant and that another forum is more
       convenient to all parties. Langenhorst, 219 Ill. 2d at 444, 848 N.E.2d at 935; Guerine, 198 Ill.
2d at 518, 764 N.E.2d at 59. In doing so, the defendant may not argue that the plaintiff’s chosen
       forum is inconvenient to the plaintiff. Langenhorst, 219 Ill. 2d at 444, 848 N.E.2d at 935;
       Guerine, 198 Ill. 2d at 518, 764 N.E.2d at 59.

¶ 29                                   Plaintiffs’ Choice of Forum
¶ 30       With these principles in mind, we consider the trial court’s order denying the defendants’
       motions to transfer. In this case, the trial court prepared a detailed order, evaluating the
       circumstances of the case and considering the relevant factors in its forum analysis. As a result,
       this is a case where we have a record of the trial court’s findings and analysis, and a base from
       which to review its decision.
¶ 31       In the order, the trial court initially considered what level of deference was due the
       plaintiffs’ choice of forum. The court found that the plaintiffs’ choice of forum was entitled to
       “somewhat less deference” because the plaintiffs did not reside in Madison County. While
       plaintiffs have a substantial interest in choosing the forum where their rights will be
       determined, this interest is accorded less deference where the chosen forum is neither the
       plaintiffs’ place of residence nor the site of the injury. Guerine, 198 Ill. 2d at 517-18, 764
N.E.2d at 59. In this case, the trial court correctly determined that the plaintiffs’ choice of
       forum was due somewhat less deference, as opposed to no deference. Accordingly, under the
       unequal balancing test, the battle over forum starts with the plaintiffs’ choice of forum in the
       lead. Guerine, 198 Ill. 2d at 521, 764 N.E.2d at 61.

¶ 32                                      Private-Interest Factors
¶ 33       Next, we consider the private-interest factors, the first of which is the convenience of the
       parties. According to the record, the plaintiffs were residents of Montgomery County when this

                                                   -7-
       cause of action arose, and when they filed this lawsuit. The plaintiffs now live in Arizona.
       Although the plaintiffs reside outside of their chosen forum, it is presumed that the chosen
       forum is convenient for them. The defendants may not prevail on a forum motion by asserting
       that a trial in the plaintiffs’ chosen forum is inconvenient for the plaintiffs. Langenhorst, 219
Ill. 2d at 444, 848 N.E.2d at 935.
¶ 34        According to the record, Dr. Mulch and Hillsboro Area Hospital are residents of
       Montgomery County. Springfield Clinic’s primary office is in Sangamon County, but it has
       one of its satellite offices in Montgomery County. Dr. Wynn and Clinical Radiologists are
       residents of Sangamon County. Dr. Kietzman is a resident of Du Page County. Illinois
       Emergency Physicians is located in Michigan, but has a registered agent in Cook County,
       Illinois. Dr. Sippo and Arthur C. Sippo, M.D., MPH, LLC, are residents of Madison County.
       Thus, the residences of the individual defendants and defendant entities are spread among
       several counties.
¶ 35        Dr. Sippo and Arthur C. Sippo, M.D., MPH, LLC, were among the defendants who moved
       to transfer this case from Madison County to Montgomery County based on forum non
       conveniens. The record, however, shows that Dr. Sippo and his LLC are residents of Madison
       County, and that Dr. Sippo often testifies as a consultant in Madison County. Their arguments
       suggesting that their home county is inconvenient are not well taken. See Kwasniewski v.
       Schaid, 153 Ill. 2d 550, 555, 607 N.E.2d 214, 217 (1992) (“It is all but incongruous for
       defendants to argue that their own home county is inconvenient.”).
¶ 36        We take judicial notice that Madison County and Montgomery County are contiguous, and
       that the distance between the Madison County courthouse in Edwardsville and the
       Montgomery County courthouse in Hillsboro is approximately 42 miles. Thus, for all moving
       defendants, except Dr. Kietzman and IEP, the relatively short distance between the chosen
       forum and the alternate forum substantially reduces the burden of travel and makes it unlikely
       that a trial in Madison County would be more costly or inconvenient. Langenhorst, 219 Ill. 2d
       at 450, 848 N.E.2d at 939; Griffith v. Mitsubishi Aircraft International, Inc., 136 Ill. 2d 101,
       113, 554 N.E.2d 209, 214 (1990).
¶ 37        Some defendants have filed affidavits stating that a trial in Madison County would be
       inconvenient, and that a trial in Montgomery County would be more convenient. Dr. Mulch
       filed an affidavit stating that it would be inconvenient for her to appear in Madison County
       because she would see fewer patients, but she provided no specific facts in support of this
       averment. In answers to interrogatories, Dr. Mulch noted that her office is generally open from
       7 or 8 a.m. to 5 or 6 p.m. during the week. Thus, it would be difficult to see patients during the
       days that the trial is in session, regardless of whether the trial is held in Madison County or
       Montgomery County.
¶ 38        Hillsboro Area Hospital filed an affidavit from its director of case management, Angela
       Dugan. Ms. Dugan identified six potential employees who might be called as witnesses in the
       case. One of the employee-witnesses resides in Bond County, another resides in Sangamon
       County, and the remaining four reside in Montgomery County. In the affidavit, Ms. Dugan
       states that, for all employee-witnesses who will or may be called to testify, “it will be easier for
       them to appear at a deposition or trial in Hillsboro, Montgomery County, Illinois so as to lessen
       the disruption of their work schedule and any personal commitments and to lessen the staffing
       demands on Hillsboro Area Hospital.” Notably, none of the employee-witnesses submitted an
       affidavit regarding the issue of inconvenience, and Ms. Dugan’s affidavit provides no specific

                                                    -8-
       information regarding staffing demands and disruptions in employees’ work schedules.
       Further, it would be necessary for the Hospital to adjust staff schedules whether the trial occurs
       in Madison County or Montgomery County.
¶ 39       Dr. Kietzman resides furthest from Madison County. She, too, filed an affidavit, stating
       that it would cause greater hardship for her to travel to Madison County than to travel to
       Montgomery County and that the longer commute to Madison County would impede her
       ability to “fulfill professional obligations to her patients and her employer.” Dr. Kietzman
       resides in Wheaton, Illinois. The distance from Wheaton to Montgomery County on Interstate
       55 is approximately 240 miles, while the distance from Wheaton to Madison County on
       Interstate 55 is approximately 265 miles. This is a difference of 25 miles. Dr. Kietzman faces a
       lengthy commute whether this case is tried in Madison County or Montgomery County, and
       Dr. Kietzman’s claim that an additional 25 miles of travel to Madison County would impose a
       significantly greater hardship is disingenuous.
¶ 40       The conclusory statements made in the affidavits described herein concerning
       inconvenience do not provide any specific information showing how a trial in Madison County
       would be inconvenient to each of the respective affiants and/or pose undue hardship.
       Furthermore, these affidavits fail to demonstrate how a trial in Montgomery County would be
       more convenient to all parties. Additionally, upon reviewing some of the statements in the
       defendants’ affidavits in conjunction with their interrogatory responses, we notice ambiguities
       relative to the claims of inconvenience. Essentially, these affidavits establish that it is not the
       place of trial, but the fact of trial that is inconvenient. Any trial poses some inconvenience to
       the parties. But the burden under the doctrine of forum non conveniens is for the defendants to
       show that the plaintiffs’ chosen forum is inconvenient to the defendant, and another forum is
       more convenient to all parties. We do not believe the defendants have met this burden, and find
       that the affidavits are not dispositive of this issue.
¶ 41       Dr. Wynn and Clinical Radiologists did not file a motion to transfer, and they did not join
       in other written motions to transfer. In fact, the docket entry in the record indicates they filed
       an answer to the plaintiffs’ complaint. According to the transcript of proceedings at the hearing
       held on September 30, 2014, Dr. Wynn and Clinical Radiologists appeared, but did not seek to
       join the motions for transfer that had been filed by the other defendants. In a brief argument to
       the court, their attorney did state that Montgomery County was a more convenient forum.
       Based on responses to discovery in the record, Clinical Radiologists has contracts with two
       medical centers in Madison County to provide radiology services for Madison County
       residents, and they have two employees on site at one of those locations. Dr. Wynn is
       employed by Clinical Radiologists and interprets radiology scans and films out of several
       medical centers and from remote locations. He has also, on rare occasion, worked in Madison
       County, filling in for another radiologist. Based on the record, Dr. Wynn and Clinical
       Radiologists did not establish that Madison County would be an inconvenient forum for trial.
¶ 42       In this appeal, the moving defendants contend that the trial court placed undue emphasis on
       the fact that Dr. Wynn and Clinical Radiologists did not file a motion for transfer, or otherwise
       take a position on the inconvenience factor. In its order, the trial court correctly noted that Dr.
       Wynn and Clinical Radiologists did not join in the motions to transfer. The court further stated
       that it could not presume that the chosen forum was inconvenient to those defendants where
       they have not made that claim. After reviewing the order, we find no indication that the court
       placed undue weight on the fact that Dr. Wynn and Clinical Radiologists had not joined in the

                                                    -9-
       motions to transfer. The court correctly noted that the moving defendants had a high burden.
       The court then found that the defendants had failed to meet their burden to show that Madison
       County was an inconvenient forum, and that Montgomery County was more convenient for all
       parties.
¶ 43       Our analysis of the factor involving the convenience to the parties, as well as our
       consideration of certain other factors, such as the relative ease of access to sources of
       testimonial, documentary, and real evidence, and even some of the public-interest factors,
       affords us a glimpse into the modern-day practice of medicine and the delivery of health care in
       our society today. In 2002, in Guerine, our supreme court evaluated whether the equitable
       doctrine of intrastate forum non conveniens remained a viable tool to prevent the “perceived
       abuses in its invocation or time consumed in its resolution.” (Internal quotation marks
       omitted.) Guerine, 198 Ill. 2d at 520, 764 N.E.2d at 60. Although the court decided that this
       equitable doctrine was still workable, the court acknowledged even then that because of
       changes in our society, the doctrine of forum non conveniens may have to be viewed from a
       slightly different lens. More specifically, the court explained, “we are connected by interstate
       highways, bustling airways, telecommunications, and the world wide web. Today,
       convenience—the touchstone of the forum non conveniens doctrine—has a different meaning.
       [Citation.] That is, the convenience of the parties depends in large measure upon the context in
       which we evaluate their convenience.” Guerine, 198 Ill. 2d at 525-26, 764 N.E.2d at 63.
¶ 44       In our view, since 2002, technological advances in the practice of medicine and
       innovations in the delivery of health care have escalated exponentially. These advances
       include the mode of ownership, operation, and management of medical practices and services.
       This case exemplifies the various forms of modernization as we learn about physician-owned
       multi-specialty groups like the Springfield Clinic. By affiliating with hundreds of physicians,
       the Springfield Clinic can deliver nationally accredited health care services throughout
       southern Illinois. We are also offered insight into what is now the norm, that radiologists are no
       longer required in a hospital every hour of the day, as the radiological scans can be read
       remotely, from any part of the globe. Clinical Radiologists and Springfield Clinic employ or
       contract with predominantly board certified physicians.
¶ 45       The Hillsboro Area Hospital need not have physicians on staff to take care of patients in
       their emergency room, as emergency room doctors, like radiologists, are available for hire
       through the operation and management of a corporate practice in Michigan. Dr. Sippo and Dr.
       Kietzman, both Illinois physicians, contracted employment with IEP, a Michigan corporation.
       At the request of IEP, Dr. Sippo and Dr. Kietzman staffed emergency rooms in hospitals
       throughout Illinois. Even the technology required to keep patient health care records was
       provided by a third party entity, like the Springfield Clinic or IEP. The issue of convenience, in
       a world where everything is available instantaneously and remotely, now blurs even further the
       lines of convenience. In our view, the technological advances in the practice of medicine
       render many of the usual convenience-of-the-parties arguments antiquated and implausible.
       This is particularly true in this case, where the record clearly demonstrates that more than one
       forum has a significant relationship to the issues raised herein, the chosen forum is contiguous
       to Montgomery County, and the two courthouses are less than 50 miles apart.
¶ 46       Nevertheless, the individual physicians have stated that their ability to care for their
       patients would be interrupted if the trial is held in Madison County. The reality is that their
       schedules for delivering patient care will be interrupted whether the case is tried in Madison

                                                   - 10 -
       County or Montgomery County. In medical negligence cases, the defendant medical providers
       are generally in attendance each day, all day, every day, and the days are long. The court
       invariably faces interruptions and delays during a longer trial, often requiring witnesses to idle
       in the hallways. In this case, the defendants have established that the fact of trial, rather than
       the place of trial, is inconvenient for them. But the fact of trial is not a factor in the forum non
       conveniens analysis. Based on the record, this factor, convenience of the parties, does not
       strongly favor transfer to Montgomery County.
¶ 47        We next consider the relative ease of access to sources of testimonial, documentary, and
       real evidence. In this case, the medical records and radiological scans can be easily copied and
       scanned for dissemination among counsel for all parties, and these records can be produced for
       trial in either forum. There is no reason to believe that the transportation of any original records
       or documents to the chosen forum would pose a significant burden on the defendants in this
       case. This factor does not strongly favor transfer to Montgomery County.
¶ 48        Another private-interest factor is the possibility of viewing the premises. This factor is not
       concerned with the necessity of viewing the premises, but rather the possibility of viewing the
       premises, if appropriate. Langenhorst, 219 Ill. 2d at 448-49, 848 N.E.2d at 938. In its order, the
       trial court acknowledged that the possibility of viewing the premises weighed in favor of
       Montgomery County, but went on to state that it could not see how a jury view would be
       necessary in this case. According to the transcript of proceedings, the moving defendants
       wavered in their arguments regarding the significance of a view of the various medical
       facilities. This case involves the alleged failure to diagnose a gastric ulcer. While a jury view of
       the medical facilities could be more easily accomplished in Montgomery County, there is
       nothing to suggest that a view of the facilities would be necessary or helpful. See Hackl v.
       Advocate Health & Hospitals Corp., 382 Ill. App. 3d 442, 452, 887 N.E.2d 726, 734 (2008)
       (viewing the site is rarely called for in a medical negligence case). Under the circumstances of
       this case, this factor tips in favor of Montgomery County, but is accorded little weight. As
       such, this factor does not strongly favor transfer.
¶ 49        Finally, we consider the remaining private-interest factors regarding the availability of
       compulsory service to secure the attendance of unwilling witnesses, the costs to secure the
       attendance of willing witnesses, and all other practical considerations that make the trial of a
       case easy, expeditious, and inexpensive. In this case, compulsory process is available in
       Madison County and Montgomery County. All in-state witnesses that have been identified by
       the parties are subject to subpoena in either county. The defendants and their officers, directors
       and employees may be compelled to appear through a notice under Illinois Supreme Court
       Rule 237(b) (eff. July 1, 2005). The defendants may also be compelled to produce the originals
       of medical records, and other documents or tangible things under Rule 237(b). At present, no
       party has identified any out-of-state, nonparty witnesses, and trial experts have not yet been
       disclosed. Finally, the record shows that the attorneys have their offices in Madison County,
       St. Clair County, and St. Louis. Although this factor does not carry great weight, it remains a
       factor that falls within the other practical considerations that make a trial easy, expeditious, and
       inexpensive. Thus, the remaining private-interest factors do not strongly favor transfer.

¶ 50                                      Public-Interest Factors
¶ 51       We next consider the public-interest factors, the first of which is the interest in deciding
       localized controversies locally. The defendants argue this is a localized controversy because all

                                                    - 11 -
       of the alleged negligent acts occurred in Montgomery County. They urge us to find that
       medical decisions made within a county, affecting residents of that county, should be evaluated
       and judged locally. In support of their argument, the defendants invoke the “similar locality
       rule.”
¶ 52       The “similar locality” rule is an evidentiary rule that involves the standard of care by which
       a physician’s professional conduct must be judged. Purtill v. Hess, 111 Ill. 2d 229, 489 N.E.2d
867 (1986). Under the “similar locality” rule, a physician’s conduct is judged by the standard
       of care of a reasonably well-qualified physician practicing in the same or a similar community.
       Purtill, 111 Ill. 2d at 243, 489 N.E.2d at 872-73. In Purtill, the Illinois Supreme Court
       recognized that because there are relatively uniform standards for the education and licensing
       of physicians, there is no reason why physicians who practice in rural areas should not possess
       a degree of competency similar to that possessed by physicians who practice in urban areas.
       Purtill, 111 Ill. 2d at 246, 489 N.E.2d at 874. Our supreme court also recognized that the
       availability of medical facilities and the presence or absence of specialists in a locality may
       dictate the method in which a physician’s education and skills are applied. Purtill, 111 Ill. 2d at
       246, 489 N.E.2d at 874. If there are certain uniform standards that would be applicable to a
       given situation, regardless of the locality, then the lack of familiarity with the practice in a
       particular locality will not disqualify the expert. Purtill, 111 Ill. 2d at 247, 489 N.E.2d at
       874-75. If, however, the availability of facilities or other conditions in a locality are relevant,
       then an expert must be acquainted with accepted standards of care under similar circumstances
       before he or she can express an opinion regarding whether the defendant doctor deviated from
       the standard of care. Purtill, 111 Ill. 2d at 247, 489 N.E.2d at 875.
¶ 53       According to the information provided in response to the plaintiffs’ forum discovery
       requests and interrogatories, some of the individual defendants are board certified, and two of
       the entities indicated that they affiliate with board certified physicians and provide nationally
       accredited services. In addition, the record shows that Hillsboro Area Hospital contracted with
       three separate entities to provide physicians and other medical services for its patients. Under
       the terms of these contracts, Hillsboro Area Hospital did not select the physicians who would
       staff its emergency department or interpret the radiology scans taken at the Hospital. The
       contracting entities chose the physicians and other health care providers to staff various
       departments or provide services. The contracting entities even provided medical record
       software, computers, and other services required for the care and treatment of patients at the
       Hillsboro Area Hospital. There is simply nothing in the record at present to suggest that there
       was some unique circumstance in the care and treatment rendered to Danny Foster that would
       invoke the use of the “similar locality” rule. And, as noted previously, the “similar locality”
       rule is an evidentiary issue, rather than a forum non conveniens factor. This evidentiary issue
       has not yet been raised before the trial court, and the defendants have not offered any evidence
       that the “similar locality” rule will be applicable in this case.
¶ 54       According to the allegations in the plaintiffs’ complaint, the negligent acts and omissions
       occurred in Montgomery County, and most of the subsequent medical care was provided in
       Sangamon County. The defendants’ residences, medical practices, and service areas, however,
       are spread throughout Madison, Montgomery, Sangamon, and other counties in Illinois. In
       addition, the delivery of services and management of medical practices is interconnected and
       centralized, rather than localized. Thus, this case does not involve a particularly localized



                                                   - 12 -
       controversy, as several counties have some interest in the outcome of the case. This factor does
       not strongly favor transfer to Montgomery County.
¶ 55       Next, we consider whether Madison County has a sufficient connection to this case to
       warrant imposing the burden of a trial on its citizens and circuit court. The trial court
       determined that it would not be unfair to impose jury duty on Madison County residents
       because the county has several connections to the litigation. The record supports this finding.
       In this case, Dr. Sippo and his LLC are residents of Madison County. Dr. Sippo operates a
       consulting business in Madison County, offering his expertise as a physician to both plaintiffs
       and defendants. Dr. Sippo is routinely named as an expert witness in asbestos cases. Therefore,
       the residents of Madison County have a real and genuine interest in considering allegations of
       medical negligence involving two of its residents, especially where those residents appear
       before Madison County juries and render expert medical opinions.
¶ 56       Additionally, this is a failure to diagnose case involving the interpretation of radiological
       scans by an employee of Clinical Radiologists. Clinical Radiologists regularly contracts its
       radiological services to medical facilities in Madison County. The residents of Madison
       County have a genuine interest in considering the quality of care being offered by physicians
       working for Clinical Radiologists. Since Madison County has significant interests in deciding
       this case, it would not be unfair to impose the expenses of trial and jury duty on Madison
       County residents. This factor does not strongly favor transfer.
¶ 57       Finally, as to the matter of docket congestion, the trial court found that the moving
       defendants had not demonstrated that there would be greater administrative burdens if the trial
       occurred in Madison County. We note that each of the parties relied on certain select statistics
       within the Annual Report of the Illinois Courts that might, if considered in isolation, favor their
       respective choice of forum. For example, the defendants pointed to the Annual Reports from
       2012 and 2013, to support their contention that the civil dockets in Madison County are more
       congested than those in Montgomery County. The plaintiffs countered with information from
       the office of the Madison County Circuit Clerk to show that approximately 75% of those cases
       were on the asbestos docket, which is overseen by one judge and a designated staff. A review
       of the Annual Report of the Illinois Courts indicates that in 2013 and 2014, the clearance rates
       for civil cases in the Third Judicial Circuit, including Madison County, were slightly higher
       than the clearance rate in the Fourth Judicial Circuit, including Montgomery County, and that
       from 2010 through 2014, both circuits have clearance rates over 90%. “Court congestion is a
       relatively insignificant factor, especially where the record does not show the other forum
       would resolve the case more quickly.” Guerine, 198 Ill. 2d at 517, 764 N.E.2d at 58. Moreover,
       the trial court is in the best position to consider any administrative problems in relation to its
       own docket and its ability to try the case in an expeditious manner. Langenhorst, 219 Ill. 2d at
       451, 848 N.E.2d at 939. This factor does not strongly favor transfer.

¶ 58                                           CONCLUSION
¶ 59       In this case, the circuit court determined that the defendants failed to meet their burden to
       show that the balance of factors strongly favored transfer of this case to Montgomery County,
       and that Montgomery County was more convenient to all parties. After reviewing the record,
       we cannot say that no reasonable person would have taken the view of the circuit court.
       Therefore, we conclude that the circuit court did not abuse its discretion in denying the moving
       defendants’ motions to transfer based on intrastate forum non conveniens.

                                                   - 13 -
¶ 60   Accordingly, the judgment of the circuit court of Madison County is affirmed.

¶ 61   Affirmed.




                                            - 14 -